UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7171



CRAIG ALLAN BLACK,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections, Virginia,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-27-2)


Submitted:   December 14, 2000         Decided:     December 20, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig Allan Black, Appellant Pro Se. Matthew P. Dullaghan, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Allan Black appeals the magistrate judge’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal substantially

on the reasoning of the magistrate judge.    See Black v. Angelone,

No. CA-00-27-2 (E.D. Va. July 28, 2000).   We deny Black’s motion to

supplement the record.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2